EXAMINER’S COMMENTS REGARDING STATUS OF CLAIMS
1.	Claims 1, 3 and 6, are pending and allowed. 
2.	Claims 7, 9-10, 12 and 14-15 are hereby canceled, authorized by the Attorney Martin Fessenmaier on 08/10/2022, (see attached Interview summary). 
3.	Claims 2, 4-5, 8, 11 and 13 were previously canceled.

EXAMINER’S AMENDMENT
4.	Authorization for this Examiner’s Amendment was given in a telephonic voicemail reply to the Examiner on 08/10/2022, based on the interview with Attorney Martin Fessenmaier (Reg No. 46697) on 08/09/2022 . The Attorney, on behalf of the Attorney on file who is on vacation Ryan Dean (Reg. No. 61570), authorized canceling of the withdrawn claims 7, 9-10, 12 and 14-15. Therefore, claims 7, 9-10, 12 and 14-15 are now entered as canceled. Pending claims 1, 3 and 6 are hereby allowed.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to an in-flight transaction system. This is taught by the combination of Haldenby et al., (US 2018027666) in view of O’Brien (US 20180248685 A1) and further in view of Finlow-Bates et al., (US 20160086175 A1) and Brudnicki et al., (US 2014/0040139 A1) . Additionally, the claims recite a plurality of local servers (“servers”, ¶¶ [0057]) disposed “...” wherein each of the plurality of local servers comprises at least one processor and a memory, wherein each of the plurality of local servers execute software instructions stored on the memory and wherein each of the plurality of local servers stores a copy of a blockchain of a cryptocurrency in the memory, wherein the blockchain comprises a digital ledger of previous transactions including a balance of funds available for one or more passengers on “...” (Fig. 1, ¶¶ [0029], [0046], [0069], [0123], [0126], [0169]), and wherein the stored copy of the blockchain is a copy of a blockchain of the cryptocurrency retrieved prior to departure of the aircraft and prior to a loss of live internet connectivity from a ground-based network (¶ [0089]), and a transaction server disposed “...” and having a processor, wherein the transaction server is communicatively coupled to each of the plurality of local servers via a local intranet “...”, and wherein the transaction server 
(i) receives a transaction that uses the cryptocurrency from a device of one of the passengers (Fig. 7 item 728-730, ¶¶ [0029], [0053], [0070], and [0187]), (ii) accesses the previous transactions of the digital ledger of the stored copy of the blockchain and compares information of the transaction with the previous transactions of the digital ledger of the stored copy of the blockchain using the processor to determine whether the balance of funds for the passenger associated with the transaction is sufficient to complete the transaction during the loss of live internet connectivity and verify the transaction,  wherein the transaction server verifies the transaction locally (a) by comparing information of the transaction with the digital ledger of the stored copy of the blockchain stored in the memory of one or more of the plurality of local servers and  (b) without live internet connectivity from the ground-based network (¶¶ [0029], [0046], [0069], [0123], [0126], [0169]), (iii) if the transaction is verified, the transaction server appends the transaction to the stored copy of the blockchain to generate a new blockchain ledger and broadcasts the new blockchain ledger to each of the plurality of local servers “...” (¶¶ [0020], [0029], [0046], [0068]-[0069], [0089]), (iv) transmits the new blockchain ledger with] the appended transaction to a ground- based server outside of the aircraft upon reconnection to the Internet (¶¶ [0020], [0089]) and (v) upon reconnection of the internet receives an updated blockchain ledger comprising new data blocks from nodes disposed outside of the aircraft (¶¶ [0020], [0089]), O’Brien also disclose  “...wherein the stored copy of the blockchain is a copy of a blockchain of the cryptocurrency retrieved prior to departure...”, “...if a node goes offline for a time period, the node may retrieve the longest chain in the distributed system, verify each new block added since it has been offline, and update its local copy of the blockchain prior to proceeding to step 601” (iv) transmits the new blockchain ledger with the appended transaction to a ground- based server outside of the aircraft upon reconnection to the Internet and (v) upon reconnection of the internet receives an updated blockchain ledger comprising new data blocks from nodes disposed outside of the aircraft (¶¶ [0053]-[0058]).
	However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: “a plurality of local servers disposed within an aircraft...” and “...plurality of local servers via a local intranet of the aircraft...”

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685